

Exhibit 10.13


Execution Version


CREDIT FACILITY WAIVER AGREEMENT


This Credit Facility Waiver Agreement (“Agreement”) is dated as of February 20,
2019 between BP Midstream Partners LP (the “Borrower”) and North America Funding
Company (the “Lender”).


WHEREAS, Borrower and Lender executed that certain Short Term Credit Facility
Agreement dated as of October 27, 2017 (the “Facility Agreement”);


WHEREAS, the Borrower, pursuant to the terms of the Facility Agreement,
delivered a borrowing request (the “2018 Utilisation Request”) effective October
1, 2018 (the “Utilisation Date”) for an original principal amount of $468
million (the “Loan”) with a loan repayment date of March 29, 2019 (the “Original
Loan Repayment Date”);


WHEREAS, the Lender has agreed to a waiver to certain terms of the Facility
Agreement and 2018 Utilisation Request as more fully described herein;


NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which are hereby acknowledged, the parties agree as follows (terms used but
not defined herein shall have the meaning as defined in the Facility Agreement):


1.
Loan Repayment Date. The Original Loan Repayment Date is hereby waived and from
the date of this Agreement the definition of the Original Loan Repayment Date
shall be amended and modified to mean April 1, 2020 (the “Amended Loan Repayment
Date”).



2.
Payment of Interest. The Borrower shall pay accrued Interest on the Loan from
the Utilisation Date to the Original Loan Repayment Date on March 29, 2019 and
thereafter the Borrower shall pay accrued Interest on each Fee Payment Date and
the remaining accrued Interest shall be paid on the Amended Loan Repayment Date.



3.
No other waivers. Except as agreed in herein, there are no other waivers or
amendments to the terms of the Facility Agreement.



4.
Governing Law. This Agreement shall be governed by the laws of the state of New
York.



5.
Counterparts. This Agreement may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Agreement.



BP Midstream Partners, LP
 
North America Funding Company
By: BP Midstream Partners GP LLC,
 
 
Its general partner
 
By: /s/ Thu Dang
 
 
Name: Thu Dang
By: /s/ Craig W. Coburn
 
Title: Treasurer
Name: Craig W. Coburn
 
 
Title: Chief Financial Officer
 
 






